 In the Matter ofREMINGTON-RANDCOMPANY, INC.andINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS,LOCAL 598, A. F. OF L.Case No. R-3368.-Decided January 22, 1945Jurisdiction:typewriters,and businessand officeequipment manufacturingindustry.Investigation and Certification of Representatives:existence of question: re-fusaltoaccord union recognition until certified by theBoard ; electionnecessary.Unit Appropriate for Collective Bargaining:all receiving and shippingand stockclerks employed in the Los Angeles, California, district sales office of theCompany, including the motorcycle wheel delivery boy ; stockroom and gen-eral utility employee hired to relieve seasonal load, included notwithstandingfact that he is not on the Company's pay roll, where the Companyintends toemploy him until theseasonal load has diminished.Mr. E. W. Cannon,of Los Angeles, Calif., for the Company.Mr. Thos. L. YoungandMr. Pete Nickoliesen,of Los Angeles, Calif.,for the Teamsters.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 29, 1941, the International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers, Local 598, affiliated with theAmerican Federation of Labor, herein called the Teamsters, filedwith the Regional Director for the Twenty-first Region (Los Angeles,California) a petition alleging that a question affecting commerce hadarisenconcerning the representation of employees of the Remington-Rand Company, Inc., Los Angeles, California, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 17, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,38 N. L.R. B., No. 93.450 REMINGTON-RAND COMPANY,INC.451of National Labor Relations Board Rules and Regulations-Series 2,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On November 27, 1941,the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Teamsters.Pursuant to notice,a hearingwas held on December4 and December 6,1941,before damesA. Cobey, theTrial Examinerduly designatedby the ChiefTrial Examiner.The Company andthe Teamsters were represented by official representatives and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing uponthe issues was afforded all parties.During thecourse of the hearing,the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRemington-Rand Company,Inc., is a Delaware corporation havingits principal executive offices in Buffalo and New York City. It isengaged in the manufacture,purchase,sale, and distribution of type-writers, adding and computing machines, record and filing equip-ment, business and office equipment,and similar products.The Com-pany's products are manufactured at plants located in Elmira, Ilion,Tonawanda, and North Tonawanda,New York, Benton Harbor,Michigan,and Marietta,Ohio.During the year ending March 1941,approximately 75 percent of the raw materials purchased by theCompany, valued at approximately $7,500,00C, were shipped to theplants of the Company from places outside the States in which theplants are located.During the same period of time, the Companysold, to customers located in the State of California,products valuedat approximately$2,513,000.These products were either shippedby the Company from its plants outside the State of California toits branch offices in California or directly to its customers in thatState.The present proceeding is concerned with the employees ofthe Company in its district sales office in Los Angeles,California.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers,Local 598, is a labor organization affiliated with the 452DECISIONSOF NAT'IO'NALLABOR RELATIONS BOARDAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to bargain with the Union unless anduntil it has been certified by the Board.A statement of the Regional Director, introduced into evidence,indicates that the Teamsters represent a substantial number of theemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining.'We find that a question has arisen concerning the representationof employees of the Company. ,IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Teamsters seeks a unit composed of all receiving and shippingand stock clerks and helpers employed in the Los Angeles districtsales office of the Company'2These employees are allclassified as"utility" employees on the Company's pay, roll.3The Teamsterswould also include a stock room and general utilities employee anda motorcycle wheel delivery boy.The Company contends that thestock room and general utilities employee and the motorcycle wheeldelivery boy should be excluded from the appropriate unit.The stock room and general utilities employee was hired by theCompany several months prior to the hearing torelieve a seasonalI The Regional Director's report discloses that the Teamsters submitted seven signed appli-cation cards,all of which were dated October 1941 and contained the signatures of personswhose names appeared on the Company's pay roll of October 29, 1941.There were thenapproximately nine employees in the unit hereinafter found to be appropriate3In its petition,the Teamsters sought a unit composed of all"warehouse"employees ofthe Company,with certain specified exclusions.Inasmuch as the Company does not main-tain a warehouse in Los Angeles,it contended that there«as only one employee,the "receiv-ing and shipping clerk"who might fall within the unit soughtby theTeamsters.At thehearing, however,the Teamsters indicated,as set forth above,which employees it wouldinclude in the unit.3Two systems service repairmen were also listed as"utility" employees on the pay rollThe Uniondoes not seek to includethese twoemployees. REMINGTON-RAND COMPANY, INC.453load.He is not on the Company's regular pay roll, but is paid outof petty cash of the local office. The Company stated that it wouldcontinue to employ him until the seasonal load has diminished. Thisemployee runs the freight elevator, "contacts" the incoming and out-going trucks, and does general utility work.The motorcycle wheeldelivery boy delivers small objects such as typewriter ribbons to theCompany's customers.He receives his supplies from the shippingdepartment.We are of the opinion that these two employees shouldbe included in the unit.We find that all receiving and shipping and stock clerks and help-ers employed in the Los Angeles district sales office of the Company,including the stock room and general utilities employee and themotorcycle wheel delivery boy, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargainging and otherwise will effec-tuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.We shall direct that an election by secretballot be held among the employees of the Company in the appro-priate unit who were employed during the pay-roll period immedi-ately preceding the date of this Direction of Election, subject to suchlimitations and additions as are hereinafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Remington-Rand Company, Inc., em-ployed in the district sales office in Los Angeles, California, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Na-tional Labor Relations Act.2.All receiving and shipping and stock clerks and helpers em-ployed in the Los Angeles, California, office of the Company, includ-ing the stock room and general utilities employee and the motorcyclewheel delivery boy, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (c) of theNational Labor Relations Act. 454DECISIONS OF NATIONAL LABOR R'ELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDnu c1ED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Remington-Rand Company, Inc., at its district sales officein Los Angeles, California, an election by secret ballot shall be con-ducted as early as possible but not later.than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Section 9, of said Rules and Regulations, among allreceiving and shipping and stock clerks and helpers employed in theLos Angeles, California, district sales office of the Company, includ-ing the stock room and general utilities employee and the motorcyclewheel delivery boy, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented for the purposes of collectivebargaining by the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers, Local 598, affiliated with the Amer-ican Federation of Labor.